DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on July 13, 2022, in which claims 1, 6-7, 10-11 and 16-18 were canceled and claims 2-5, 8-9, 12-15 and 19-27 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on July 13, 2022, with respect to claims 2-5, 8-9, 12-15 and 19-27 have been fully considered and are persuasive. The rejection under 35 USC 101 and 112 and the double patenting set forth in the last office action mailed on February 25, 2022 have been withdrawn.

Remark
After further reviewed Applicant’s arguments filed on July 13, 2022, it is conceivable that the claimed amendment filed on July 13, 2022 provide additional elements that integrates into a practical application that render claims 2-5, 8-9, 12-15 and 19-27 eligible under 35 USC 101. Therefore, the 35 USC rejection with respect to claim 2-5, 8-9, 12-15 and 19-27 set forth in the last office action has been withdrawn.
The double patenting rejection set forth in the last office action mailed on February 25, 2022 has been withdrawn in light of the terminal disclaimer filed on July 13, 2022.
The 35 USC 112 rejection set forth in the last office action mailed on February 25, 2022 has been withdrawn in light of the claimed amendment filed on July 13, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 21 (Currently Amended): The method according to claim [[1]] 27, wherein the set of density indices comprises a set of user density indices each representing a frequency of requests from user devices in at least a portion of the geographic area.

Allowable Subject Matter
Claims 2-5, 8-9, 12-15 and 19-27 are allowed in light of the Applicant’s arguments filed on July 13, 2022 and September 20, 2021 and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in a geocode trie structure representing the variably sized tiles is constructed and used to map provided location coordinates to the geometries represented by the tiles, wherein the geocode trie structure is used to determine a location based on a geohash generated from location coordinates, wherein the geohash value is generated based on location coordinates, wherein different geographic areas are divided into multiple tiles based on a desired level of accuracy, and wherein the geocode trie structure is generated so as to enable fast and efficient reverse geocode lookups by creating a set of variably sized tiles defined by a hash value, and by using the tiles to represent a set of overlapping geometries and the point-in-polygon problem is avoided when performing reverse geocode lookups by traversing the geocode trie structure using a geohash value depicting location coordinates.
None of the prior art of record, singular and any order combination identifies a geographic area with a set of overlapping geometries, a set of variably sized tiles representing each of the overlapping geometries is created, wherein each tile of the set of variably sized tiles is defined by a geohash value and the geocode trie structure is used to perform a reverse geocode lookup based on geohash input value. These claimed features render claims 2-5, 8-9, 12-15 and 19-27 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 27, 2022